DETAILED ACTION

This office action is in regards to a continuing application filed September 27, 2018 claiming priority to PCT/JP2017/013022 filed March 29, 2017 and to foreign application JP2016-073611 filed March 31, 2016.   Claims 13-16 are new.  Claims 1-16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2005187524 A – machine translation) in view of Noishiki et al. (JP2016017096 A – machine translation). 
In regards to claims 1 and 11, Ota et al. teach a polyolefin composition comprising (A) 98.9-50 parts by weight of a polyolefin such as polypropylene, (B) 49.9-1 parts by weight of cellulose fibers, and (C) 0.1-20 parts by weight of maleic anhydride modified polyolefin resin [Abstract; Claim 1; 0011, 0026].  Ota et al. disclose a method of molding the composition by extrusion molding, injection molding, and blow molding [0033].
Ota et al. do not disclose an ionic compound.
Noishiki et al. disclose a method of producing a fiber-containing resin composition comprising a step of heating and mixing a cellulose fiber (A), a resin (B), and a quaternary ammonium salt (C) wherein the quaternary ammonium salt (C) used is one comprising a hydrocarbon group with 13 or more carbon atoms [Abstract]. Noishiki et al. disclose that cellulose dispersibility in the resin is not adequately achieved with only the addition of an acid-modified polyolefin and that cellulose dispersibility can be improved and the composition’s mechanical properties such as tensile elastic modulus can be improved by adding, heating, and kneading a quaternary ammonium salt such as trimethyl stearyl ammonium chloride [0002, 0004, 0018; Examples]. Noishiki et al. disclose the blending ratio of the quaternary ammonium salt (C) is 0.1 to 20 parts by mass with respect to 100 parts by mass of the resin (B) and the cellulose (A) is 0.1 to 100 parts by mass with respect to 100 parts by mass of the resin [0020]. Therefore, one of ordinary skill in the art as of the effective filing date would find obvious to add the quaternary ammonium salt of Noishiki et al. to the cellulose comprising polyolefin resin composition of Ota et al. to improve the dispersibility of the cellulose in the resin and the mechanical properties.
In regards to claims 2-4, Noishiki et al. disclose the quaternary ammonium salts meeting the limitation of instant Formulas 2 and 2a such as lauryltrimethylammonium chloride, stearyltrimethylammonium chloride, distearyldimethylammonium chloride, lauryldimethylethylammonium ethylsulfate, lauryldimethylaminoacetic acid betaine [0018; Examples 1-4].
In regards to claim 5, Ota et al. teach regenerated cellulose fiber wherein regenerated cellulose is formed from wood pulp and other plant based cellulose that has been dissolved and then formed into fibers, therefore the cellulose of Ota et al. are derived from plants [0019].  Noishiki et al. disclose the cellulose fibers are obtained by defibrating a fiber raw material containing cellulose from various plant pulps to make it finer [0014] and from coniferous bleached kraft pulp [0028].
In regards to claims 6-7, Noishiki et al. disclose an average fiber width of the fine cellulose fibers of 2 to 15,000 nm (i.e., 0.002 to 15 µm) and more preferably 20 to 12,000 nm (i.e., 0.02 to 12 µm) [0010] and an average fiber length of 0.01 to 3.0 mm (i.e., 10 to 3000 µm), and more preferably 0.1 to 0.7 mm (i.e., 100 to 700 µm) [0012].  Since the examples of Ota et al. and Noishiki et al. use only 10-15 parts by mass of cellulose fibers, the nano- and micro-dimensions of the cellulose fibers, and the cellulose is dispersed well in the resin compositions due to the addition of acid-modified polyolefin and quaternary ammonium salt which would yield small or few aggregates, one of ordinary skill in the art would have a reasonable expectation of success  to meeting the limitation of cellulose aggregates with an area of less than 20,000 µm2.
In regards to claim 8, Noishiki et al. disclose the blending ratio of the quaternary ammonium salt (C) is 0.1 to 20 parts by mass with respect to 100 parts by mass of the resin (B) and the cellulose (A) is 0.1 to 100 parts by mass with respect to 100 parts by mass of the resin [0020].
In regards to claims 9, Ota et al. [0031-0032] and Noishiki et al. [0023-0025] disclose a method of mixing each of the components by heat-kneading. 
In regards to claim 10, Ota et al. disclose a method of molding the composition by extrusion molding, injection molding, and blow molding [0033].
In regards to claim 12, Ota et al. [0036-0037] and Noishiki et al. [0038-0039] disclose molding the composition into test specimens in order to perform physical property tests.
In regards to claim 13-16, Ota et al. teach molded articles using the polyolefin resin composition is widely used in the field of automobile applications such as automobile exterior and interior materials [0034, 0050] which encompasses the individual articles of the instant claims. Ota et al. teach polyolefin resins can be used alone or in combination of two or more, and the blending ratio can be appropriately adjusted according to the automobile application wherein Ota et al. provide guidance if the application requires rigidity, impact resistance, or both [0017-0018] as well as providing heat resistance, are lightweight, and suitable for thermal recycling [0050].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763